Citation Nr: 0012413	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-42 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left hand condition, 
currently shown as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to July 1956.

This matter arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that inter alia denied a claim 
for service connection for a left hand condition shown as 
carpal tunnel syndrome (CTS).  The veteran appealed to the 
Board of Veterans' Appeals (Board) and in April 1998, the 
Board issued a decision determining that the claim for 
service connection for a left hand condition, currently shown 
as CTS, was not well grounded.  That Board decision also 
determined that new and material evidence to reopen claims 
for service connection for bilateral hearing loss and for a 
right knee condition had not been submitted.  

The veteran appealed the April 1998 Board decision to United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as Court).  In a decision dated July 12, 1999, 
the Court affirmed the Board's decision that new and material 
evidence had not been submitted to reopen the claims for 
service connection for bilateral hearing loss and for a right 
knee condition, but vacated the Board's decision as to the 
left hand condition and remanded it for readjudication.



REMAND

In February 1997, the veteran testified before a RO hearing 
officer that he injured his left hand during active service 
in 1954 while serving in Germany.  He stated that a "growth" 
appeared on his hand in 1954 and was surgically removed at 
Frankfort [sic] Hospital.  He further testified that the 
problem recurred in 1957 and that "the swelling [would] go 
and come."  He testified that around that time he was treated 
by "Dr. Morris" every six months for three years. 

In its July 1999 decision, the Court noted that there is no 
indication that the RO notified the veteran that medical 
records from Dr. Morris pertaining to treatment for the left 
hand might assist in well grounding the claim for service 
connection for a left hand condition and thus should be 
obtained.  Hence, the Court concluded that VA violated its 
duty to notify the veteran of evidence necessary to complete 
his application for service connection for a left hand 
condition.  38 U.S.C.A. § 5103(a) (West 1991); 38 C.F.R. 
§ 3.103(c)(2) (1999).

Under 38 U.S.C.A. § 5103(a), if a claimant's application for 
VA benefits is incomplete, VA shall notify the claimant of 
the evidence necessary to complete the application.  If such 
evidence is not received within one year from the date of 
such notification, no benefits may be paid or furnished by 
reason of such application.  According to 38 C.F.R. 
§ 3.103(c)(2), it is the responsibility of the VA employee 
conducting the hearing to explain fully the issues and 
suggest the submission of evidence which the claimant may 
have overlooked and which would be of advantage to the 
claimant's position.  In Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), the Court emphasized that when the veteran 
indicates that it is likely that competent medical evidence 
exists that would be relevant to, and indeed necessary for, a 
full and fair adjudication of the claim, VA has an obligation 
to advise the veteran of the evidence necessary to complete 
the application.  

The veteran recently submitted records while the case was at 
the Board.  The RO has not reviewed these records and the 
veteran or his representative have not waived initial 
consideration of these records by the RO.  Due process 
requires that the RO consider all records and provide the 
veteran with a related supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (1999).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  The RO is requested to notify the veteran 
that any record of treatment for the left hand 
in the 1950's by Dr. Morris is necessary to 
complete his application for service 
connection for a left hand condition.  

2.  After receiving and associating the above-
mentioned records, if available, with the 
veteran's claims file, the RO should undertake 
any additional development suggested by the 
evidence.  

3.  After ensuring that all requested 
development has been completed to the extent 
possible, the RO should reevaluate the 
veteran's claim on the basis of all relevant 
evidence of record, including the above-noted 
records submitted directly to the Board, and 
in light of all applicable statutes, 
regulations, and case law.  

4.  If the determination remains unfavorable 
to the veteran, he and his representative 
should then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard V. Chamberlain
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




